Citation Nr: 0831596	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO. 06-21 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at a personal hearing at the RO in September 2007. 
The veteran requested a Board hearing at the RO, but he 
failed to report for the May 2008 Board hearing that was 
scheduled for him.


FINDING OF FACT

The medical evidence of record shows that, due to the 
veteran's mental illness and problems with substance abuse, 
the veteran does not have the mental capacity to manage his 
affairs, including disbursement of funds.


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes. 
38 U.S.C.A. 
§ 5103A, 5107(a); 38 C.F.R. § 3.353 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). That is, by a letter dated in April 2005, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing. 38 U.S.C.A. § 
5103(a). See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the April 2005 notice letter was issued prior 
to initially adjudicating the veteran's claim in August 2005. 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II). 

Even if there is arguably any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error. See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post- decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(indicating any error in the provision of VCAA notice, 
concerning any element of a claim, is presumed prejudicial 
and must be rebutted by VA by showing the error was 
harmless).

Moreover, concerning the issue at hand of whether the veteran 
is competent to manage the disbursement of his VA benefit 
payments, other issues, say, concerning whether a disability 
is related to his military service and whether he is entitled 
to a higher rating for his disability or the effective date 
for it, do not come into play. Thus, he need not receive VCAA 
notice discussing these irrelevant matters. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As for the duty to assist the veteran with his claim, the RO 
obtained the veteran's service medical records, VA medical 
records, and VA examinations. As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met. 38 U.S.C.A. 
§ 5103A.

Analysis

The RO has determined the veteran is incompetent for VA 
benefits purposes. The veteran is currently rated as 100 
percent disabled as a result of his service-connected post-
traumatic stress disorder (PTSD).

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation. 38 C.F.R. § 
3.353(a). There is a presumption in favor of competency. 
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency. 38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102 (2007).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. 38 C.F.R. § 3.353(c). Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency. Id.

Here, a careful review of all of the evidence of record 
confirms the veteran is still incapable of personally 
handling his VA benefits. 38 C.F.R. § 3.353(c); Sanders v. 
Brown, 9 Vet. App. 525 (1996).

An October 2004 letter from A.D., M.D., shows that it was her 
opinion that the veteran lacked the capacity to appropriately 
manage his finances due to poor executive function related to 
his mental illness and his problems with substance abuse. She 
noted that when he was given lump sums of money, he consumed 
them rapidly in order to abuse substances. The physician 
stated that it was her opinion that the veteran's inability 
to manage his finances was a permanent condition. 

Although a July 2005 VA hospital discharge summary contains a 
notation that the veteran was competent for VA purposes, the 
discharging physician noted that he agreed that the veteran 
needed a payee to manage his money so that he could have a 
chance at getting appropriate placement.

An August 2005 VA treatment record from R.A., M.D., notes 
that he agreed with the other physicians' assessments that 
the veteran was incompetent for VA purposes.

A November 2005 VA field examination report shows that the 
veteran had a limited capacity to understand his financial 
situation. Although the veteran showed some awareness of 
current economic realities, it was the physician's opinion 
that a fiduciary was needed to assist in the payment of bills 
and the handling of assets.

Although a December 2005 VA hospital discharge summary 
contains a notation that the veteran was competent for VA 
purposes, the discharging physician noted that the veteran's 
insight and judgment were poor and that he had been unable to 
stay sober and that when he ran out of money, he would come 
to the VA medical center and allege suicidal thoughts. The 
physician noted that until the veteran was able to make 
better decisions about his living arrangements and sobriety, 
this cycle would continue.

VA treatment records from 2007 show that although the veteran 
denied drug use, he had several positive toxicology tests. 
Additionally, the records show that the veteran was angry 
that his sister had been appointed a fiduciary and that his 
insight into his behavior and his judgment remained poor.

There is no competent medical evidence to show that the 
veteran is competent to manage his own funds. The above-cited 
competent medical evidence provides significant evidence 
against the veteran's claim. While he asserts that he is 
competent to manage his own funds, his statements are not the 
required evidence to establish this as fact. 38 C.F.R. § 
3.353(c). Simply put, there is no competent medical evidence 
of record showing he is competent to manage his VA benefits - 
indeed, to the contrary, there is a significant amount of 
evidence specifically indicating he is not. Therefore, he is 
not entitled to the presumption of competency because the 
evidence against his claim far outweighs the evidence 
supporting it. 38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102 (2007).

As the evidence overwhelmingly establishes his lack of 
competence to manage his VA funds, the benefit- of-the-doubt 
doctrine does not apply and his claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Sanders v. Principi, 17 Vet. App. 329 (2003).


ORDER

The veteran is incompetent for VA purposes.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


